Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 2structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Acquisition unit
Setting unit
Calculation unit
Generation unit
In claims:
1-7
1, 4, 5, 6, and 7
1, 8, 9, and 10
1 and 11
Respectively.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:

CPU [0050]
CPU [0050]
CPU [0050]
CPU [0050]
Respectively performing the processes in FIGs 12-15.

If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 10 is objected to because of the following informalities:  Claim 10 cites: “including a point at which saturation is zero in the color space is zero.” Appropriate correction is required.  For the purpose of this Office Action, the Examiner understands the claim to mean “including a point at which saturation is zero in the color space”.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo”.


1. Murakami teaches: An image processing apparatus ("image processing apparatus" [0001]) comprising: an acquisition unit ("CPU" [0071]) configured to acquire a plurality of first color values ("C, M, Y, and K image data" [0066])
Murakami does not explicitly teach where the plurality of first color are in a device independent color space although FIG. 8 of Murakami shows a* and b* components of a L*, a*, b* color space which is a device independent color space.
However, Kuo explicitly  teaches:  where the plurality of first color are in a device independent color space ("CIELAB" [0097]).
The device dependent color space of Murakami can be modified by Kuo to convert the device dependent color space into device independent color space.
The motivation for the combination is provide by Kuo “In Table 1, L*, a*, and b* parameters are the well-known CIELAB color space designations that are known in the art for example from the CIE 1976 standard. In colorimetry or color theory, "chroma" (C*) relates to the "colorfulness", color saturation, or perceived intensity of a given color. More details of such property can be found in the book Measuring Color by R. W. G. Hunt, (2nd Ed., Ellis Horwood, New York, 1991, p. 32).” [0203].  A device independent color space can be used to flexibly control colors to a variety of devices. 
 Furthermore, the combination of Murakami and Kuo teach: from information defining a predetermined gamut (“color reproduction range wide mode”, "color gamut normal mode”, or “color reproduction gamut narrow mode”  [0096] where in the narrow mode a value distribution and a color reproduction range obtained from a non-fluorescent ink." [0138] with mixing ratio zero; and in the color gamut normal mode includes a mixing ratio of 0.5 of fluorescent ink [0096] of Murakami.) ; a setting unit ("CPU" [0071] of Murakami.) configured to set predetermined first dot percentages of a fluorescent color for the plurality of first color values acquired by the acquisition unit ("CPU" [0071] of Murakami for converting C, M, Y, and K image data into a dot area ratio that is a characteristic value of the image output device 14 for each pixel. [0066]); a calculation unit ("CPU" [0071] of Murakami.) configured to calculate a second dot percentage of the fluorescent color ("blending a …fluorescent coloring agent" [Abstract] with “dot data of Cf (cyan fluorescent light), Mf (magenta fluorescent light), and Yf (yellow fluorescent light) based on the pattern” [0069] of Murakami.), based on a relationship between the plurality of first color values and the first dot percentages ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio"; and “expressing pixels with the use of a fluorescent ink, and dot positions for expressing pixels with the use of a non fluorescent ink. [Abstract] of Murakami.) , the second dot percentage corresponding to an arbitrary second color value in the color space (“fluorescent ink are used for M and Y” [0140] of Murakami.  An arbitrary color value of Magenta or Yellow can be used for a second color in the color space) ; and a generation unit ("CPU" [0071] of Murakami.) configured to generate a first profile ("A conversion matrix or LUT (look-up table)" [0127] of Murakami. A LUT can be used for converting dot percentages of a process color (C, M, Y, or K [0066] of Murakami) and a fluorescent color (Cf, Mf, or Yf [0069] of Murakami.).   to convert the second color value to dot percentages of a process color and the fluorescent color ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami), based on the second color value and the second dot percentage calculated (based on a “target value” [0015] of Murakami) by the calculation unit ("CPU" [0071] of Murakami.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The image processing apparatus according to claim 1, wherein the acquisition unit is configured to acquire the plurality of first color values from a second profile to convert dot percentages of colors including a process color to color values in the color space, as the information defining the gamut ("To output images by blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio in the case where the images are formed on the basis of an area gradation system." [Abstract] indicating the gamut in FIG. 8 of Murakami) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The image processing apparatus according to claim 1, wherein the acquisition unit is configured to acquire the plurality of first color values from a color reproduction characteristic associating dot percentages of a process color and the fluorescent color with color values measured by a colorimeter with respect to a recording medium of a chart image defined by the dot percentages, as the information defining the gamut ("The values are measured, and the color patches are read by the image input device" [0127] of Murakami.  The color patches which are read serve as the basis for the dot percentages of process and fluorescent colors.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The image processing apparatus according to claim 2, wherein the setting unit is configured to set a predetermined first dot percentage being not zero, with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is not zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut ("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami. The arbitrary ratio can be predetermined and the dot percentages are not zero to define the ratio to be in the range of zero to infinity as described in [0096] of Murakami.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The image processing apparatus according to claim 3, wherein the setting unit is configured to set a predetermined first dot percentage being not zero, with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is not zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut.
("blending a non fluorescent coloring agent and a fluorescent coloring agent by an arbitrary ratio" [Abstract] of Murakami. The arbitrary ratio can be predetermined and the dot percentages are not zero to define the ratio to be in the range of zero to infinity as described in [0096] of Murakami.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The image processing apparatus according to claim 2, wherein the setting unit is configured to set zero as a first dot percentage with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut (setting the first color value dot percentage increase of CMYK to zero and the second color value dot percentage increase of Cf, Mf, and Yf  to zero results in the non-expansion of the color gamut as shown in the inner most gamut in FIG. 8 of Murakami) 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

7. The image processing apparatus according to claim 3, wherein the setting unit is configured to set zero as a first dot percentage with respect to a first color value for which a dot percentage of a process color in a same color system as the fluorescent color is zero among the plurality of first color values acquired by the acquisition unit from the information defining the gamut (setting the first color value dot percentage increase of CMYK to zero and the second color value dot percentage increase of Cf, Mf, and Yf  to zero results in the non-expansion of the color gamut as shown in the inner most gamut in FIG. 8 of Murakami). 

10. The image processing apparatus according to claim 1, wherein the calculation unit is configured to calculate that the second dot percentage corresponding to the second color value included in a predetermined range including a point at which saturation is zero in the color space is zero ("the colorant selection processing unit 25 shifts to the process for the next dot without performing the colorant selection process for a dot (for example, “0”) for which ink is not ejected (S2, NO). (That is, neither the non-fluorescent ink nor the fluorescent ink is ejected)." [0083] of Murakami.  The saturation is zero because no ink is present on a medium.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
12. Murakami teaches:  The image processing apparatus according to claim 1, wherein the plurality of first color values include color values corresponding to primary colors of process colors ("The color correction unit 20 converts the R, G, and B image data sent from the region separation processing unit 19 into C, M, and Y image data," [0061]. C, M, and Y are primary process colors.) .
Murakami does not explicitly teach where color values are a secondary color of process colors.
However, Kuo teaches where color values are a secondary color of process colors ("one or more of the inkjet printhead modules 411 can print inks corresponding to specialty colors such as red, green, blue, light cyan or light magenta." [0205].  Colors such as red, green, or blue are secondary process colors.) .
The colors of Murakami can be modified by Kuo to add secondary colors.
The motivation for the combination is provided by Kuo to provide “INKJET PRINTING WITH INCREASED GAMUT” [TITLE].


Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The image processing apparatus according to claim 12, wherein the plurality of first color values include a maximum lightness point and a minimum lightness point in the color space (FIG. 9 of Murakami show a maximum lightness point at the top of the curve and a minimum lightness point at the bottom of the curve.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The image processing apparatus according to claim 1, wherein the fluorescent color is fluorescent magenta ("Mf (magenta fluorescent light)" [0069] of Murakami or “the fluorescent toner (or ink) can include a fluorescing magenta colorant” [0128] of Kuo.) .
The purpose of using fluorescent magenta is provided by Kuo to increase the gamut of colors [TITLE]
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

16. The method of claim 16 has been analyzed in view of the “IMAGE PROCESSING METHOD” [TITLE] of Murakami and further in view of claim 1.  Claim 16 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The non-transitory computer-readable medium of claim 17 has been analyzed in view of the “RECORDING MEDIUM WITH IMAGE PROCESSING PROGRAM RECORDED” [TITLE] of Murakami and further in view of claim 1.  Claim 17 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo” and further in view of Hirano (US 2012/0120424 A1) “Hirano”.

8. Murakami and Kuo teach: The image processing apparatus according to claim 1, wherein the calculation unit is configured to calculate the second dot percentage corresponding to the second color value based on a relationship between the plurality of first color values and the first dot percentages.
Murakami and Kuo do not explicitly teach: where the calculation is by an interpolation process.
However Hirano teaches:  where the calculation is by an interpolation process ("the whole color space can be obtained by an interpolation calculation." [0047]) .
The calculation of the dot percentages between the values and percentages can of Murakami can be modified by Hirano to use interpolation.
The motivation for the combination is provided by Hirano “ to bring a color formed by the image forming apparatus close to its visual impression, an adjustment and correction have to be made.” [0009].  The adjustment can be made by interpolation.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2004-291510) machine translation “Murakami” in view of Kuo et al. (US 2014/0320927 A1) “Kuo” and further in view of Iwanami (JP 2004291508) machine translation “Iwanami”.

14. Murakami and Kuo teach: The image processing apparatus according to claim 1 having a fluorescent color.
Murakami and Kuo do not explicitly teach: wherein the fluorescent color has an absorption spectrum peak in a same band as a process color in a same color system as the fluorescent color 
However Iwanami teaches: wherein the fluorescent color has an absorption spectrum peak in a same band as a process color in a same color system as the fluorescent color ("FIG. 7 is a spectral reflection spectrum of a mixed magenta ink obtained by mixing a magenta non-fluorescent coloring liquid and a magenta fluorescent coloring liquid." [0173].  The absorption spectrum peak is shown at about 550 nm.) , and has a fluorescent spectrum peak on a long wavelength side of the absorption spectrum peak (The fluorescent spectrum peak is shown at about 610 nm).
The magenta fluorescent color Mf of Murakami can be modified by Iwanami to show that adding a fluorescing color of magenta to a non-fluorescent process color of magenta forms a spectrum peak of absorption at the same wavelength and forms a spectrum peak at a longer wavelength of the absorption spectrum peak.
The motivation for the combination is provided by Iwanami: “An object of the present invention is to provide an image forming method, a recording agent, and an image forming apparatus capable of expanding a color gamut in a reproduced image” [0009].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Allowable Subject Matter

Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Murakami (JP 2004291510).  In the Applicant’s dependent claims 9 and 11 the reference of Murakami does not teach:

9. using a point group corresponding to first color values at three or more points enclosing a point corresponding to the second color value in the color space, calculate the second dot percentage corresponding to the second color value, based on an internal division ratio in accordance with distances between the point and the point group.
 11. calculate a third dot percentage of at least a part of a process color, the third dot percentage reproducing the second color value corresponding to the second dot percentage, while fixing at least the second dot percentage calculated by the calculation unit, using a color reproduction characteristic associating dot percentages of a process color and the fluorescent color with a color value measured by a colorimeter with respect to a recording medium of a chart image defined by the dot percentages, and generate the first profile to convert the second color value to the third dot percentage of the process color and the second dot percentage of the fluorescent color.

Murakami fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).
Relevant Prior Art

Okano et al. (US 2011/0304894 A1)

Abstract
An image processing apparatus includes a read unit and a first correction unit. The read unit reads a document and generates multilevel image data from the document. The first correction unit corrects the multilevel image data contained in a first range predetermined as a color indicating a fluorescent color so as to move the multilevel image data contained in the first range to an outside of a print color range when at least a part of the multilevel image data is contained in the first range.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675